Citation Nr: 0937163	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-35 800	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for residuals of a bump 
on the head involving status post excision of a dermal 
acrospiroma of the scalp.  

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for residuals of a low 
back injury involving a compression fracture of L2 with 
degenerative changes and osteoporosis of the lumbar spine. 

5.  Whether there is new and material evidence to reopen a 
claim for service connection for residuals of dental trauma, 
including missing teeth.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty during World War II, from 
October 1944 to May 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied the Veteran's claims for service connection for 
skin cancer, residuals of a bump on his head involving status 
post excision of a dermal acrospiroma of the scalp and 
headaches, and residuals of a low back injury involving a 
compression fracture of L2 with degenerative changes and 
osteoporosis of the lumbar spine. 

That August 2006 RO decision also denied the Veteran's claims 
for service connection for gout and posttraumatic stress 
disorder (PTSD).  And although he also appealed the denial of 
those claims, they have since been resolved.  The RO issued 
another decision in March 2009, during the pendency of this 
appeal, granting the claim for service connection for PTSD.  
If the Veteran disagrees with the 30 percent rating initially 
assigned for his PTSD or the effective date of October 31, 
2005, then he has to separately appeal these downstream 
issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997)  Also, during his July 2008 hearing before the 
undersigned Veterans Law Judge of the Board, and in a 
statement submitted immediately after the hearing, the 
Veteran withdrew his claim for service connection for gout.  
See 38 C.F.R. § 20.204 (2008).  

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
residuals of dental trauma resulting in missing teeth is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  Whereas the Board is going ahead and deciding 
all of the remaining claims.


FINDINGS OF FACT

1.  Medical evidence indicates that sun exposure during the 
Veteran's period of military service contributed to the 
development of skin cancer many years later. 

2.  The Veteran's service treatment records make no reference 
to any kind of injury to his back or head, and his 
allegations concerning these injuries are not credible. 

3.  The Veteran's dermal acrospiroma of the scalp, which was 
surgically removed in 1998, was first identified many years 
after service and has not been attributed by competent 
medical evidence to his service.

4.  The Veteran's headaches were first reported many years 
after service and have not been attributed by competent 
medical evidence to his service.  

5.  The Veteran's low back disabilities involving a 
compression fracture of L2, degenerative changes of the 
lumbar spine, and osteoporosis of the lumbar spine were first 
diagnosed in 1996 and are apparently due to a contemporaneous 
post-service injury as a civilian, not the result of his 
military service.  




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's skin cancer was incurred in service.  38 U.S.C.A §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Residuals of a bump on the head involving status post 
excision of a dermal acrospiroma of the scalp were not 
incurred in or aggravated by service.  38 U.S.C.A § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  A disability involving headaches was not incurred in or 
aggravated by service.  38 U.S.C.A § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  A low back disability involving a compression fracture of 
L2, degenerative changes of the lumbar spine, and 
osteoporosis of the lumbar spine was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  These VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, two letters satisfying these notice 
requirements were sent to the Veteran in March 2006, both of 
which were issued prior to the initial adjudication of his 
claims by the RO in August 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  These letters informed him of the evidence 
required to substantiate his claims, as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The letters also explained how a downstream 
disability rating and effective date are assigned, if service 
connection is granted, and the type of evidence impacting 
those downstream determinations.  See Dingess, supra.  Thus, 
the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  He has not indicated that any 
additional records exist that might be relevant to his 
claims.  In addition, the Board finds that a VA examination 
is not needed to fairly decide the claims because, as will be 
discussed below, there is no evidence he had any kind of 
injury to his head or back while on active duty, and there is 
no evidence of arthritis of the spine during the one-year 
presumptive period after service.  The Court has held that a 
VA examination is not required in a claim for service 
connection when there is no evidence establishing that an 
event, injury, or disease occurred in service, and no 
evidence of a chronic disease manifesting during an 
applicable presumptive period.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  See also  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further development is needed to meet the requirements of 
the VCAA or Court.

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
This presumption, however, is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
or this is legitimately questionable, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Savage v. Gober, 
10 Vet. App. 488, 494-95 (1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
causation or diagnosis generally do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



There are exceptions to this general rule, however.  Lay 
testimony is competent, for example, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection," but 
only if the lay testimony is also credible and, therefore, 
ultimately probative.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Rucker v. Brown, 10 Vet. App. 67 (1997).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Skin Cancer

The Veteran claims that he developed skin cancer as a result 
of excessive sun exposure while on active duty from October 
1944 to May 1946.  For the reasons and bases set forth below, 
the Board will resolve all reasonable doubt in his favor and 
grant his claim.



Medical records from Dr. J.C., the Veteran's treating 
dermatologist, show treatment for precancerous and cancerous 
lesions on his trunk, arms, face, and ears from 2001 to 2007.  
The Veteran was eventually diagnosed with melanoma, a 
malignant form of skin cancer.  It thus appears the Veteran's 
skin cancer was first diagnosed over 50 years after his 
separation from active duty.  This prolonged period between 
his separation from service and the first diagnosis or onset 
of his skin cancer is probative evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service resulting in 
any chronic or persistent disability).  

But the mere fact that skin cancer was first diagnosed over 
50 years after the Veteran's military service ended is not 
altogether dispositive of his claim since research shows that 
skin cancer may take years to manifest after sun exposure.  
See again 38 C.F.R. § 3.303(d) (indicating service connection 
is possible for a disease initially diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.)  
And in this case, medical evidence establishes that the sun 
exposure during the Veteran's military service may have 
caused, or at least contributed, to his skin cancer many 
years later.  

Dr. J.C. submitted two letters in which he explained that the 
Veteran's skin cancer was caused by sun exposure in service.  
In a March 2006 letter, Dr. J.C indicated he had been 
treating the Veteran's cancerous and precancerous lesions for 
several years.  He then stated, "I believe that these 
lesions are related to [the Veteran's] significant exposure 
to sun while serving aboard ship in the southwest pacific 
islands during his military service."  

In March 2007 Dr. J.C. submitted an addendum opinion further 
explaining that sun damage to the skin has a cumulative 
effect resulting from a lifetime of exposure.  The skin's 
response can be the development of precancerous and cancerous 
lesions that may not appear until many years after the 
exposure.  Dr. J.C. opined that the Veteran's sun exposure 
prior to, during, and after his military service all 
contributed to his lesions.  Dr. J.C. thus concluded that 
"these lesions are definitely related to his significant 
exposure to the sun while serving aboard ship during his 
military service, and the military duty definitely cannot be 
ruled out as the major cause of the lesions."  

Considering this doctor's opinion, especially absent any 
similar opinion to the contrary, it is just as likely as not 
the Veteran's sun exposure during service contributed to his 
skin cancer many years later.  On the one hand, his skin 
cancer was first diagnosed over 50 years after his separation 
from active duty, and there is no doubt that he was exposed 
to sun both prior to and after service.  Indeed, even Dr. 
J.C. readily acknowledges as much.  Still, though, on the 
other hand, Dr. J.C. ultimately provided a favorable medical 
nexus opinion that the Veteran's sun exposure in service at 
least contributed significantly to the development of 
skin cancer many years later.  

Consequently, resolving all reasonable doubt in his favor, 
the Board finds that the Veteran's skin cancer is related to 
sun exposure while on active duty in the military.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (under the "benefit-
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue).  Thus, 
service connection for skin cancer is granted.

IV.  Residuals of a Bump on the Head 
Involving Status Post Excision of a Dermal 
Acrospiroma of the Scalp

The Veteran claims that he bumped his head on a hatchway 
while aboard the USS LSM during his naval service.  At his 
hearings and in written statements, he alleges that the bump 
initially left a small knot about the size of a pea which 
eventually grew to about the size of his thumb.  This nodule 
was surgically removed in 1999.  The Veteran is now seeking 
service connection for the residual scar following this 
surgery.  After reviewing the evidence of record, however, 
the Board finds no basis to grant the claim.



The Veteran's service treatment records provide compelling 
evidence against his claim, since none of these records makes 
any reference to a head injury or any kind of skin 
abnormality on his scalp.  See Struck v. Brown, 9 Vet. App. 
145 (1996).  In fact, the first documented evidence of an 
abnormality on the Veteran's scalp is many years after his 
military service had ended.  

An April 1988 VA examination report notes that the Veteran's 
head and skin were entirely normal.  Although this 
examination was performed in connection with a claim for 
nonservice-connected pension benefits, the absence of a 
nodule on his scalp at that time provides compelling evidence 
against the claim.  Indeed, it was not until a decade later 
that a nodule on the Veteran's scalp was first documented.  
An October 1998 VA treatment record notes a ten-year history 
of a dome-shaped, blue nodule on the Veteran's scalp, 
measuring 2.0 x 1.3 cm.  The diagnosis was dermal acrospiroma 
of the scalp.  The Veteran underwent an elliptical excision 
of the dermal acrospiroma with complex linear closure.  This 
procedure apparently left a scar on his scalp, which 
constitutes a current disability.  

Although a current disability is present, none of these post-
service records supports the Veteran's claim that his 
acrospiroma of the scalp is related to service.  First, none 
of these records indicates that the acrospiroma, identified 
in 1998, is related to his period of military service, since 
there is no opinion concerning the etiology or date of onset 
of the nodule.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.")  See also Maggitt 
v. West, 202 F.3d 1370, 1375.  

Second, and of greater significance, since the Veteran 
reported a ten-year history of a nodule on his scalp in 1998, 
this means that he first noticed it in 1978, which is more 
than 30 years after his military service had ended.  This 30-
year gap between service and when he first noticed the nodule 
provides compelling evidence against his claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

The medical evidence, overall, shows the Veteran's dermal 
acrospiroma of the scalp is not related to service.  In 
addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including testimony 
presented at two personal hearings.  Unfortunately, however, 
his recent assertions concerning the date of onset of his 
dermal acrospiroma of the scalp are not credible given the 
fact that there was no mention whatsoever of a head injury in 
service, and that he reported a ten-year history of a nodule 
on his scalp when treated by VA in 1998.   

The Board acknowledges that the Veteran is competent, even as 
a layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., bumping his head and developing a 
nodule on his scalp in service.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  The Federal Circuit has held 
that lay evidence is one type of evidence that must be 
considered, and that competent lay evidence can be sufficient 
in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Id. 

Although the Veteran is competent to report that he injured 
his head in service, which resulted in a nodule on his scalp, 
the Board must still weigh his lay statements against the 
medical evidence of record.  See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  In making this credibility 
determination, the Board does not find the Veteran's 
statements concerning the etiology of the nodule on his scalp 
to be credible, since his service treatment records make no 
reference to a head injury or a nodule on his scalp, and the 
Veteran himself reported that he first noticed a nodule on 
his scalp in 1978, more than 30 years after his separation 
from active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511, 
512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 
 See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) 
(holding that the credibility of lay evidence can be affected 
and even impeached by inconsistent statements, internal 
inconsistency of statements, inconsistency with other 
evidence of record, facial implausibility, bad character, 
interest, bias, self-interest, malingering, desire for 
monetary gain, and witness demeanor).  

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. 
Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.")  Rather, the Veteran's statements are found to 
be incredible because they are inconsistent with the evidence 
of record, which fails to show a head injury in service or a 
nodule on his scalp until three decades after his separation 
from active duty in 1946.  

For these reasons and bases, the Board places greater 
probative value on the medical evidence, which shows that the 
Veteran's acrospiroma of the scalp is unrelated to his 
military service, than the Veteran's own statements in 
support of his claim.  Consequently, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for residuals of a bump 
on the head involving status post excision of a dermal 
acrospiroma of the scalp.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R.    § 3.102.  Accordingly, the appeal is denied.



V.  Headaches

The Veteran also claims that he developed severe headaches as 
a result of the alleged injury in which he bumped his head on 
a hatchway in service.  Again, however, the evidence of 
record does not support his claim.

The Board has already made a finding of fact that the Veteran 
did not sustain a head injury in service.  See Struck, supra.  
The Veteran, moreover, did not report headaches either in 
service or during his April 1988 VA examination.  In fact, 
the first documented complaint involving headaches is noted 
in his October 2005 claim.  Thus, the fact that the Veteran 
first reported headaches approximately 60 years after his 
separation from active duty provides highly probative 
evidence against the claim.  See Maxson, supra.  VA 
outpatient treatment records dated since 2006 also note his 
complaints of headaches.  But none of the treatment records 
provides a medical opinion concerning the etiology or date of 
onset of his headaches.  See Maggitt, supra.  In sum, both 
the service and post-service treatment records provide 
evidence against the Veteran's claim that his headaches are 
related to service.  

The Board places greater probative value on the medical 
records than the Veteran's own statements in support of his 
claim.  As already discussed, the Veteran is competent to 
attest to factual matters of which he has first-hand 
knowledge, such as bumping his head in service and 
experiencing headaches since this alleged injury.  See 
Washington and Jandreau, both supra.  But, as already 
established, the Board finds the Veteran's statements 
concerning the alleged head injury in service to be 
incredible, since no such injury was ever documented in 
service and was only recently raised in connection with his 
claim for VA compensation benefits.  Similarly, the Veteran 
only recently reported headaches, which went unmentioned for 
almost 60 years after his service had ended, thereby 
significantly limiting the probative value of his recent 
statements that his headaches have been present since 
service.  See Buchanan, supra.  



The Board thus places greater probative value on the medical 
evidence, which suggests that the Veteran's headaches are 
unrelated to his military service, than the Veteran's own 
statements in support of his claim.  See Layno, supra.  Under 
these circumstances, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for headaches.  Hence, the appeal is 
denied. 

VI.  Residuals of a Low Back Injury

The Veteran has been diagnosed with a compression fracture of 
L2, as well as degenerative changes and osteoporosis of the 
lumbar spine.  He claims that he incurred these disabilities 
as a result of injuries he sustained while on active duty.  
For the reasons set forth below, however, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim. 

The Veteran testified that he initially injured his back in 
service when he was thrown from a truck after it struck a 
pole.  However, there are no records of this incident.  See 
Struck, supra.  He testified that he sustained a second back 
injury when his ship was tossed around during a three-day 
typhoon storm, during which time he "jammed" every bone in 
his body after constantly being thrown against the walls and 
bulkhead.  Again, however, there are no records of any injury 
to the Veteran's spine while on active duty.  Of particular 
relevance, a physical examination at the time of his 
separation from active duty in May 1946 makes no reference to 
back problems.  Thus, the Veteran's service treatment records 
provide evidence against the claim and also undermine his 
credibility concerning these events.  See Struck and Layno, 
both supra

Post-service medical records also show that the Veteran's 
back disabilities involving a compression fracture of L2, 
degenerative changes of the lumbar spine, and osteoporosis of 
the lumbar spine were first diagnosed many years after 
service and are probably due to a post-service injury.  The 
April 1988 VA examination report makes no reference to back 
problems.  Indeed, a back disability was not identified until 
radiographs performed by VA in March 1996 revealed a 
compression fracture at L2, osteoporosis of the lumbar spine, 
and minimal degenerative osteoarthritis of the lumbar spine.  

This report, as well as subsequent VA treatment records, does 
not attribute any of these disabilities to the Veteran's 
period of military service.  Indeed, an August 1996 VA 
outpatient treatment record notes the Veteran's complaints of 
lumbar pain following a recent fall, thereby suggesting a 
post-service injury as the etiological cause of his back 
disabilities.  Subsequently dated VA treatment records also 
fail to mention the Veteran's military service as a possible 
cause of his low back disabilities.  Thus, the medical 
evidence strongly suggests that the Veteran's low back 
disabilities involving a compression fracture of L2, 
degenerative changes of the lumbar spine, and osteoporosis of 
the lumbar spine are unrelated to his military service, since 
they were first diagnosed approximately 40 years after his 
separation from active duty and appear to be due to a post-
service injury in 1996.  See Maggitt and Maxson, supra.  

In light of the medical evidence, the Board finds that the 
Veteran's statements concerning the etiology of his low back 
disabilities lack credibility.  See Layno, supra.  Thus, the 
preponderance of the evidence is against the Veteran's claim 
that he incurred a low back disability in service, and the 
appeal is denied.


ORDER

Service connection for skin cancer is granted.

Service connection for residuals of a bump on the head 
involving status post excision of a dermal acrospiroma of the 
scalp is denied.  

Service connection for headaches is denied. 

Service connection for residuals of a low back injury 
involving a compression fracture of L2 with degenerative 
changes and osteoporosis of the lumbar spine is denied. 


REMAND

The Board finds that a remand is warranted before it may 
adjudicate the remaining issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for residuals of dental trauma resulting in 
missing teeth.

The RO issued two rating decisions in August 2006 concerning 
the Veteran's initial claim for service connection for a 
dental disorder.  One rating decision denied service 
connection for a dental disorder for treatment purposes only, 
while the other rating decision denied service connection for 
a dental disorder (residuals of dental trauma resulting in 
missing teeth) for compensation purposes only.  And since the 
Veteran made no attempt to appeal either decision within one 
year of receiving notification of those decisions - by 
filing a timely notice of disagreement (NOD), both decisions 
became final and binding on him based on the evidence then of 
record and are not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  
He is therefore required to submit new and material evidence 
to reopen this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

In July 2008, the Veteran testified that he believed service 
connection was warranted for a dental disorder.  The 
transcript of his hearing testimony is tantamount to a 
petition to reopen his claim for service connection for a 
dental disorder (claimed as residuals of dental trauma 
resulting in missing teeth).  Although the RO has since 
readjudicated this claim on the underlying merits, the Board 
is jurisdictionally required to first determine whether new 
and material evidence has been submitted to reopen this claim 
since the prior, final and binding, August 2006 rating 
decisions.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); VAOPGCPREC 05-92 (March 4, 1992).

Before, however, the Board may determine whether there is new 
and material evidence to reopen this claim, the Veteran must 
be provided proper notice under the VCAA.  In particular, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court outlined 
proper notice in a claim based on new and material evidence.  
The Court explained that the claimant must be (1) notified of 
the evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify him of the evidence and information necessary to 
substantiate each element of the underlying service 
connection claim; and (3) notify him of what specific 
evidence would be required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior denial on the merits.  See also VA 
Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a VCAA notice letter 
to comply with the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning the issue of whether new and 
material evidence has been submitted to 
reopen his claim for service connection 
for residuals of dental trauma resulting 
in missing teeth.  In particular, this 
letter must notify him of the specific 
reason(s) for the previous denial of this 
claim in August 2006; (2) apprise him of 
the type of evidence and information 
necessary to reopen this claim, i.e., 
explain what would constitute new and 
material evidence; and (3) explain what 
specific evidence is required to 
substantiate the elements needed for 
service connection.

2.  Then readjudicate this claim in light 
of any additional evidence received in 
response to this additional VCAA Kent 
notice.  If this claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond before the record 
is returned to the Board for further 
appellate consideration of this remaining 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


